Gardner, P. J.
1. We will deal with case number 34667 first. In that case the defendant was charged and convicted in the City Court of Savannah, in that “She did unlawfully keep and maintain a lewd house.” The defendant filed a motion for new trial on the general grounds only. As we have stated in Bradley v. State, post, the evidence in that case, which is substantially the same as that in the case now under consideration against Eunice Smith, is somewhat lengthy and obscene, and we see no good purpose to be gained by detailing it here. The court overruled the motion. On this judgment error is assigned. The essential elements of evidence, which are required to make out a case for the offense for which this defendant was convicted, are well expressed by this court, speaking through the late Chief Judge Broyles, in the headnote in Linebarker v. State, 74 Ga. App. 262 (39 S. E. 2d 730), and cases cited in the body of the opinion. The headnote reads: “A person cannot legally be convicted of maintaining a lewd house unless the proof showed that the general reputation as to the house or its inmates, or both, was that it was a lewd house, and also that the fornication or adultery was committed in the house.” The evidence in the instant cases supports all the requirements under the law pertaining to maintaining a lewd house.
The court did not err in denying the motion for new trial in case number 34667.
2. The indictment in case number 34668 against the same defendant, Eunice Smith, omitting the formal parts, charged her with a misdemeanor, for that she did permit Nancy Bradley to remain in 420 West Bryan Street, Savannah, for the purpose of prostitution. In our opinion, the required element here was charged and proved in case number 34667 so as to make out the offense of keeping and maintaining a lewd house, case number 34667 having been dealt with in division one of his opinion. Then to affirm case number 34668 would be to convict the defendant on a required element to make out the case of maintaining a lewd house. It follows, therefore, that the trial court erred in overruling the motion for new trial in case number 45668.
*466Decided June 19, 1953.
Edward J. Goodwin, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor-General, Sylvan A. Garfunkel, Thomas M. Johnson, Jr., Assistant Solicitors-General, contra.

Judgment affirmed, in case number 34667. Judgment reversed in case number 84668.


Townsend and Carlisle, JJ., concur.